--------------------------------------------------------------------------------

 
CABELA'S INCORPORATED


PERFORMANCE BONUS PLAN


ARTICLE 1
PURPOSE


The Plan is intended to increase stockholder value and the success of the
Company by motivating key executives (1) to perform to the best of their
abilities, and (2) to achieve the Company's objectives.  The Plan's goals are to
be achieved by providing such executives with incentive awards based on the
achievement of goals relating to the performance of the Company or upon the
achievement of individual performance goals.  The Plan is intended to permit the
payment of bonuses that may qualify as performance-based compensation under
Section 162(m) of the Code.


ARTICLE 2
DEFINITIONS


“Board” means the Board of Directors of the Company.


“Bonus Award” means the award, as determined by the Committee, to be granted to
a Participant based on that Participant’s level of attainment of his or her
goals established in accordance with Articles 4 and 5.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means either (i) the Compensation Committee of Board or (ii) a
committee selected by the Board to administer the Plan and composed of not less
than two directors, each of whom is an “outside director” (within the meaning of
Section 162(m) of the Code).


“Company” means Cabela's Incorporated together with each of its subsidiaries (as
such term is defined in Section 424(f) of the Code).


 "Individual Performance Objective" means any individual Company
business-related objective that is objectively determinable within the meaning
of Code Section 162(m) and the Treasury Regulations promulgated
thereunder.  Individual Performance Objectives shall include, but not be limited
to, improvement in customer satisfaction, opening of additional retail stores,
and similar objectively determinable performance objectives related to the
Participant's job responsibilities with the Company.


“162(m) Bonus Award” means a Bonus Award which is intended to qualify for the
performance-based compensation exception to Section 162(m) of the Code, as
further described in Article 7.


“Participant” means any officer or key executive designated by the Committee to
participate in the Plan.


“Performance Criteria” means objective performance criteria established by the
Committee with respect to 162(m) Bonus Awards.  Performance Criteria shall be
measured in terms of one or more of the following objectives:


(i)
earnings before or after taxes, interest, depreciation and/or amortization;

 
 

--------------------------------------------------------------------------------



 
(ii)
net earnings (before or after taxes);
   
(iii)
net income (before or after taxes);
   
(iv)
operating income before or after depreciation and amortization (and including or
excluding capital expenditures);
   
(v)
operating income (before or after taxes);
   
(vi)
operating profit (before or after taxes);
   
(vii)
book value;
   
(viii)
earnings per share (before or after taxes);
   
(ix)
market share;
   
(x)
return measures (including, but not limited to, return on capital, invested
capital, assets, equity);
   
(xi)
margins;
   
(xii)
share price (including, but not limited to, growth measures and total
stockholder return);
   
(xiii)
comparable or same store sales;
   
(xiv)
sales or product volume growth;
   
(xv)
productivity improvement or operating efficiency;
   
(xvi)
costs or expenses;
   
(xvii)
stockholders’ equity;
   
(xviii)
revenues or sales;
   
(xix)
cash flow (including, but not limited to, operating cash flow, free cash flow
and cash flow return on capital);
   
(xx)
revenue-generating unit-based metrics;
   
(xxi)
expense targets;
   
(xxii)
Individual Performance Objectives;
   
(xxiii)
working capital targets;
   
(xxiv)
measures of economic value added;
   
(xxv)
inventory control; or
   
(xxvi)
enterprise value.

 
 
2

--------------------------------------------------------------------------------



 
The foregoing criteria may relate to the Company, one or more of its or its
divisions or units, or departments or functions, or any combination of the
foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee shall determine.  In addition, to the degree consistent with Section
162(m) of the Code (or any successor section thereto), the Committee shall
appropriately adjust any evaluation of performance under a Performance Criteria
to exclude (i) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management's discussion and analysis
of financial conditions and results of operations appearing in the Company's
annual report to stockholders for the applicable year, or (ii) the effect of any
changes in accounting principles affecting the Company's or a business units'
reported results.


Each grant of a 162(m) Bonus Award shall specify the Performance Criteria to be
achieved, a minimum acceptable level of achievement below which no payment or
award will be made, and a formula for determining the amount of any payment or
award to be made if performance is at or above the minimum acceptable level but
falls short of full achievement of the specified Performance Criteria.


“Performance Period” means the period during which performance is measured to
determine the level of attainment of a Bonus Award, which shall be the fiscal
year of the Company.


“Plan” means the Performance Bonus Plan.


ARTICLE 3
ELIGIBILITY


Participants in the Plan shall be selected by the Committee for each Performance
Period from those officers and key executives of the Company and its
subsidiaries whose efforts contribute materially to the success of the
Company.  No employee shall be a Participant unless he or she is selected by the
Committee, in its sole discretion.  No employee shall at any time have the right
to be selected as a Participant nor, having been selected as a Participant for
one Performance Period, to be selected as a Participant in any other Performance
Period.


ARTICLE 4
ADMINISTRATION


The Committee, in its sole discretion, will determine eligibility for
participation, establish the maximum award which may be earned by each
Participant (which may be expressed in terms of dollar amount, percentage of
salary or any other measurement), establish goals for each Participant (which
may be objective or subjective, and based on individual, Company, subsidiary
and/or division performance), calculate and determine each Participant’s level
of attainment of such goals, and calculate the Bonus Award for each Participant
based upon such level of attainment.


Except as otherwise herein expressly provided, full power and authority to
construe, interpret, and administer the Plan shall be vested in the Committee,
including the power to amend or terminate the Plan as further described in
Article 13.  The Committee may at any time adopt such rules, regulations,
policies, or practices as, in its sole discretion, it shall determine to be
necessary or appropriate for the administration of, or the performance of its
respective responsibilities under, the Plan.  The Committee may at any time
amend, modify, suspend, or terminate such rules, regulations, policies, or
practices.
 
 
3

--------------------------------------------------------------------------------


 
ARTICLE 5
BONUS AWARDS


The Committee, based upon information to be supplied by management of the
Company, will establish for each Performance Period a maximum award (and, if the
Committee deems appropriate, a floor, threshold and/or target award) and goals
relating to Company, subsidiary, divisional, departmental and/or functional
performance for each Participant and communicate such award levels and goals to
each Participant prior to or during the Performance Period for which such award
may be made.  Bonus Awards will be earned by each Participant based upon the
level of attainment of his or her goals during the applicable Performance
Period; provided that the Committee may reduce the amount of any Bonus Award in
its sole and absolute discretion.  As soon as practicable after the end of the
applicable Performance Period, the Committee shall determine the level of
attainment of the goals for each Participant and the Bonus Award to be made to
each Participant.


ARTICLE 6
PAYMENT OF BONUS AWARDS


Subject to Article 15 below, Bonus Awards earned during any Performance Period
shall be paid as soon as practicable following the end of such Performance
Period and the determination of the amount thereof shall be made by the
Committee, but in no event later than 90 days after the end of the applicable
Performance Period.  Payment of Bonus Awards shall be made in the form of
cash.  Bonus Award amounts earned but not yet paid will not accrue interest.


ARTICLE 7
162(M) BONUS AWARDS


Unless determined otherwise by the Committee, each Bonus Award awarded under the
Plan shall be a 162(m) Bonus Award and will be subject to the following
requirements, notwithstanding any other provision of the Plan to the contrary:


7.1           No 162(m) Bonus Award may be paid unless and until the
stockholders of the Company have approved the Plan in a manner which complies
with the stockholder approval requirements of Section 162(m) of the Code.


7.2           A 162(m) Bonus Award may be made only by a Committee which is
comprised solely of not less than two directors, each of whom is an “outside
director” (within the meaning of Section 162(m) of the Code).


7.3           The performance goals to which a 162(m) Bonus Award is subject
must be based solely on Performance Criteria.  Such performance goals, and the
maximum, target, threshold and/or floor (as applicable) Bonus Award payable upon
attainment thereof, must be established by the Committee within the time limits
required in order for the 162(m) Bonus Award to qualify for the
performance-based compensation exception to Section 162(m) of the Code.


7.4           No 162(m) Bonus Award may be paid until the Committee has
certified the level of attainment of the applicable Performance Criteria.


7.5           The maximum amount of a 162(m) Bonus Award is $5 million to a
single Participant.
 
 
 
4

--------------------------------------------------------------------------------


 
ARTICLE 8
REORGANIZATION OR DISCONTINUANCE


The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from merger, consolidation or
other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.  The Company will make appropriate provision for the preservation of
Participants’ rights under the Plan in any agreement or plan which it may enter
into or adopt to effect any such merger, consolidation, reorganization or
transfer of assets.


If the business conducted by the Company shall be discontinued, any previously
earned and unpaid Bonus Awards under the Plan shall become immediately payable
to the Participants then entitled thereto.


ARTICLE 9
NON-ALIENATION OF BENEFITS


A Participant may not assign, sell, encumber, transfer or otherwise dispose of
any rights or interests under the Plan except by will or the laws of descent and
distribution.  Any attempted disposition in contravention of the preceding
sentence shall be null and void.


ARTICLE 10
NO CLAIM OR RIGHT TO PLAN PARTICIPATION


No employee or other person shall have any claim or right to be selected as a
Participant under the Plan.  Neither the Plan nor any action taken pursuant to
the Plan shall be construed as giving any employee any right to be retained in
the employ of the Company.


ARTICLE 11
TAXES


The Company shall deduct from all amounts paid under the Plan all federal,
state, local and other taxes required by law to be withheld with respect to such
payments.


ARTICLE 12
NO LIABILITY OF COMMITTEE MEMBERS; INDEMNIFICATION


No member of the Committee shall be personally liable by reason of any contract
or other instrument related to the Plan executed by such member or on his or her
behalf in his or her capacity as a member of the Committee, nor for any mistake
of judgment made in good faith.


Each person who is or has been a member of the Committee, or of the Board, shall
be indemnified and held harmless by the Company against and from (a) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
award, and (b) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.
 
 
5

--------------------------------------------------------------------------------


 
ARTICLE 13
TERMINATION OR AMENDMENT OF THE PLAN


The Committee may amend, suspend or terminate the Plan at any time; provided
that no amendment may be made without the approval of the Company’s stockholders
if the effect of such amendment would be to cause outstanding or pending 162(m)
Bonus Awards to cease to qualify for the performance-based compensation
exception to Section 162(m) of the Code.


ARTICLE 14
UNFUNDED PLAN


Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan.  Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative or any other person.  To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company.  All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan.


The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.


ARTICLE 15
DEFERRALS


The Committee may defer payment of 162(m) Bonus Awards, or any portion thereof,
as the Committee, in its discretion, determines to be necessary or desirable to
preserve the deductibility of such amounts under Section 162(m) of the Code.  In
addition, the Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan.  Any such deferral elections shall be subject to
such rules and procedures as shall be determined by the Committee in its sole
discretion.


ARTICLE 16
SECTION 409A OF THE CODE


To the extent applicable, notwithstanding anything herein to the contrary, the
Plan and Bonus Awards issued hereunder (including 162(m) Bonus Awards) shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of the Plan.  Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code and related Department of Treasury guidance, prior to payment to such
Participant of such amount, the Company may (a) adopt such amendments to the
Plan and Bonus Awards (including 162(m) Bonus Awards) and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
the Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Bonus Awards (including
162(m) Bonus Awards) hereunder and/or (b) take such other actions as the
Committee determines necessary or appropriate to avoid or limit the imposition
of an additional tax under Section 409A of the Code.
 
 
6

--------------------------------------------------------------------------------


 
ARTICLE 17
GOVERNING LAW


The terms of the Plan and all rights thereunder shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.


ARTICLE 18
EFFECTIVE DATE


The effective date of the Plan is February 12, 2008.
 
7
 
Back to Form 8-K [form8k.htm]